Title: From George Washington to Arthur St. Clair, 16 September 1782
From: Washington, George
To: St. Clair, Arthur


                  
                     
                     Head Quarters. Dear sir
                     16th Sept. 1782
                  
                  In reply to your Letter of the 10th instant, which I received Yesterday by post, I send you inclosed, a Copy of my Letter to you of the 8th of last Month—which went to Phila under Cover to the Secretary at War—who was desired to see it forwarded to you,By what misfortune it has failed, I cannot say—but rather suppose it must have been sent into the Country, while you have been absent from Town, & by that means has miscarried.
                  Your Command is waiting your arrival—& I shall be glad to see you in the field as soon as possible.  I am &ca
                  
                     G.W.
                  
               